

EXHIBIT 10.4




 



--------------------------------------------------------------------------------



REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
HAMILTON LANE INCORPORATED
AND
CERTAIN STOCKHOLDERS
DATED AS OF MARCH 6, 2017



--------------------------------------------------------------------------------





    1
    



--------------------------------------------------------------------------------




This REGISTRATION RIGHTS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of March 6, 2017,
is made by and among:
i.    Hamilton Lane Incorporated, a Delaware corporation (the “Company”); and
iii.    Each Person executing this Agreement on the signature pages hereto
(collectively, together with their Permitted Transferees that become party
hereto, the “Holders”).
RECITALS
WHEREAS, the Company has effected a series of Recapitalization Transactions (as
defined below);
WHEREAS, after giving effect to the Recapitalization Transactions, (a) the
Holders beneficially own limited liability company interests (“HLA Units”) in
Hamilton Lane Advisors, L.L.C., a Pennsylvania limited liability company (“HLA”)
which, subject to certain restrictions, are exchangeable from time to time at
the option of the holder thereof for shares of the Company’s Class A common
stock, par value $0.001 per share (the “Class A Common Stock”) pursuant to an
Exchange Agreement dated the date hereof among the Company, HLA and certain
holders (the “Exchange Agreement”) and (b) certain of the Holders directly own
shares of Class A Common Stock;
WHEREAS, on the date hereof, the Company is closing its initial public offering
of shares of its Class A Common Stock (the “IPO”); and
WHEREAS, the parties believe that it is in the best interests of the Company and
the other parties hereto to set forth their agreements regarding registration
rights following the IPO;
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
ARTICLE 1

EFFECTIVENESS
1.1    Effectiveness. This Agreement shall become effective upon the closing of
the IPO.
ARTICLE 2

DEFINITIONS
2.1    Definitions. As used in this Agreement, the following terms shall have
the following meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the board of directors of the Company: (i)
would be required to be made in any Registration Statement filed with the SEC by
the Company so that such Registration


    1
    



--------------------------------------------------------------------------------



Statement, from and after its effective date, does not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
would reasonably be expected to adversely affect or interfere with any material
financing or other material transaction under consideration by the Company; or
(iii) would not be required to be made at such time but for the filing,
effectiveness or continued use of such Registration Statement.
“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person, (b) a
Member of the Immediate Family of such Person, and (c) any investment fund
advised or managed by, or under common control or management with, such
specified Person; provided that the Company and each of its subsidiaries shall
be deemed not to be Affiliates of any Holder. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Agreement” shall have the meaning set forth in the preamble.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York, New York
or Philadelphia, Pennsylvania.
“Class A Common Stock” shall have the meaning set forth in the recitals.
“Class B Common Stock” means the Company’s Class B common stock, par value
$0.001 per share.
“Common Stock” means, collectively, the Class A Common Stock and the Class B
Common Stock.
“Class B Unit” means the HLA Units classified as Class B Units.
“Class C Unit” means the HLA Units classified as Class C Units.
“Closing Registrable Securities” means the total number of Registrable
Securities as of the closing of the IPO, as adjusted for stock splits,
recapitalizations and similar transactions.
“Demand Notice” shall have the meaning set forth in Section 3.1(c).
“Demand Registration Request” shall have the meaning set forth in Section
3.1(a)(i).
“Exchange” means the exchange of (i) Class B Units together with an equal number
of shares of Class B Common Stock or (ii) Class C Units, as applicable, for
shares of Class A Common Stock pursuant to the Exchange Agreement.
“Exchange Agreement” shall have the meaning set forth in the Recitals.


    2
    



--------------------------------------------------------------------------------



“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.
“FINRA” means the Financial Industry Regulatory Authority.
“HLA” shall have the meaning set forth in the Recitals.
“HLA Units” shall have the meaning set forth in the Recitals.
“HLAI” means HLA Investments, LLC, a Delaware limited liability company and a
Holder.
“IPO” shall have the meaning set forth in the Recitals.
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.
“Loss” shall have the meaning set forth in Section 3.9(a).
“Member of the Immediate Family” means, with respect to any Person who is an
individual, (a) each parent, spouse (but not including a former spouse or a
spouse from whom such Person is legally separated) or child (including those
adopted) of such individual and (b) any trust that names only one or more of the
Persons listed in sub-clause (a) as beneficiaries.
“Participation Conditions” shall have the meaning set forth in Section 3.2(b).
“Permitted Transferee” means (i) any Affiliate of a Holder and (ii) any Person
designated as a Permitted Transferee by the Company's board of directors with
the approval of the Holders of a majority of the Registrable Securities under
this Agreement.
“Person” means any individual, partnership, corporation, company, association,
trust, joint venture, limited liability company, unincorporated organization,
entity or division, or any government, governmental department or agency or
political subdivision thereof.
“Piggyback Notice” shall have the meaning set forth in Section 3.3(a).
“Piggyback Registration” shall have the meaning set forth in Section 3.3(a).
“Potential Takedown Participant” shall have the meaning set forth in Section
3.2(b).
“Pro Rata Portion” means, with respect to each Holder requesting that its shares
be registered or sold, a number of such shares equal to the aggregate number of
Registrable Securities requested to be registered (excluding any shares to be
registered or sold for the account of the Company) multiplied by a fraction, the
numerator of which is the aggregate number of Registrable Securities then held
by such Holder, and the denominator of which is the


    3
    



--------------------------------------------------------------------------------



aggregate number of Registrable Securities then held by all Holders requesting
that their Registrable Securities be registered or sold.
“Prospectus” means (i) the prospectus included in any Registration Statement,
all amendments and supplements to such prospectus, including post-effective
amendments and supplements, and all other material incorporated by reference in
such prospectus, and (ii) any Issuer Free Writing Prospectus.
“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective Registration Statement under the Securities Act (other
than a Registration Statement on Form S-4 or Form S-8 or any successor form).
“Qualified Holder” means any of (a) HLAI, (b) Mario Giannini, (c) any Person
party to this Agreement beneficially owning Registrable Securities aggregating
2.5% of the Closing Registrable Securities, (d) any Managing Director of the
Company (whether holding that title now or hereafter) beneficially owning 1% or
more of the Closing Registrable Securities who, in the good faith determination
of the Board of Directors, either is (i) an Affiliate of the Company or (ii)
holds a sufficient number of Registrable Securities that their sale could
adversely affect the trading market for the Company’s Common Stock, and (e) any
member of HLAI that is designated as a Permitted Transferee pursuant to the
definition thereof and that has executed or executes a joinder to this
Agreement.
“Recapitalization Transactions” means the recapitalization transactions
described in the Registration Statement for, and being implemented in connection
with the closing of, the IPO.
“Registrable Securities” means (i) all shares of Class A Common Stock that are
not then subject to forfeiture to the Company, (ii) all shares of Class A Common
Stock issued or issuable upon exercise, conversion or exchange of any option,
warrant or convertible security (including shares of Class A Common Stock
issuable upon an Exchange) not then subject to vesting or forfeiture to the
Company and (iii) all shares of Class A Common Stock directly or indirectly
issued or then issuable with respect to the securities referred to in clauses
(i) or (ii) above by way of unit or stock dividend or unit or stock split, or in
connection with a combination of units or shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (w) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (x) such securities
shall have been Transferred pursuant to Rule 144, (y) such Holder is able to
immediately sell such securities (including all shares of Class A Common Stock
issuable upon Exchange, subject to the limitations on Exchange set forth in the
Exchange Agreement) under Rule 144 without any restrictions on transfer
(including without application of paragraphs (c), (d), (e), (f) and (h) of Rule
144), as determined in the reasonable opinion of the Holder (it being understood
that a written opinion of the Company’s outside legal counsel to the effect that
such securities may be so offered and sold and that any restrictive legends on
the securities may be removed shall be conclusive evidence this clause has been
satisfied), or (z) such securities shall have ceased to be outstanding.


    4
    



--------------------------------------------------------------------------------



“Registration” means registration under the Securities Act of the offer and sale
of shares of Class A Common Stock under a Registration Statement. The terms
“register,” “registered” and “registering” shall have correlative meanings.
“Registration Expenses” shall have the meaning set forth in Section 3.8.
“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the Securities Act, including the
related Prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement other than a
registration statement (and related Prospectus) filed on Form S-4 or Form S-8 or
any successor forms thereto.
“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.
“Rule 144” means Rule 144 under the Securities Act (or any successor rule).
“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.
“Selling Stockholder Information” shall have the meaning set forth in Section
3.9(a).
“Shelf Registration” means any Registration pursuant to Rule 415 under the
Securities Act.
“Shelf Registration Statement” means a Registration Statement filed with the SEC
pursuant to Rule 415 under the Securities Act.
“Shelf Takedown Notice” shall have the meaning set forth in Section 3.2(b).
“Shelf Takedown Request” shall have the meaning set forth in Section 3.2(a).
“Suspension” shall have the meaning set forth in Section 3.1(e)(ii).
“Transfer” means, with respect to any Registrable Security, any interest
therein, or any other securities or equity interests relating thereto, a direct
or indirect transfer, sale, exchange, assignment, pledge, hypothecation or other
encumbrance or other disposition thereof, including the grant of an option or
other right, whether directly or indirectly, whether voluntarily, involuntarily,
by operation of law, pursuant to judicial process or otherwise. “Transferred”
shall have a correlative meaning.


    5
    



--------------------------------------------------------------------------------



“Underwritten Offering” means an Underwritten Offering, including any bought
deal or block sale to a financial institution conducted as an Underwritten
Offering.
“Underwritten Shelf Takedown” means an Underwritten Offering pursuant to an
effective Shelf Registration Statement.
“WKSI” means any Securities Act registrant that is a well-known seasoned issuer
as defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.
2.2    Other Interpretive Provisions.
(i)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(ii)    The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and any subsection and Section references are to this Agreement unless otherwise
specified.
(iii)    The term “including” is not limiting and means “including without
limitation.”
(iv)    The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
(v)    Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.
ARTICLE 3

REGISTRATION RIGHTS
The Company will perform and comply, and cause each of its subsidiaries to
perform and comply, with such of the following provisions as are applicable to
it. Each Holder will perform and comply with such of the following provisions as
are applicable to such Holder.
3.1    Demand Registration.
(a)    Request for Demand Registration.
(i)    Following the first anniversary of the closing date of the IPO, any
Qualified Holder shall have the right to make a written request from time to
time (a “Demand Registration Request”) to the Company for Registration of all or
part of the Registrable Securities held by that Qualified Holder (a “Demand
Registration”); provided that any Person who is a Qualified Holder solely by
virtue of clause (d) of the definition of Qualified Holder may not make demand


    6
    



--------------------------------------------------------------------------------



for an Underwritten Offering pursuant to either this Section 3.1(a) or Section
3.2 below.
(ii)    Each Demand Registration Request shall specify (x) the aggregate amount
of Registrable Securities proposed to be registered, (y) the intended method or
methods of disposition thereof, and (z) whether the Demand Registration Request
is for an Underwritten Offering or a Shelf Registration.
(iii)    If a Demand Registration Request is for a Shelf Registration, and the
Company is eligible to file a Registration Statement on Form S-3, the Company
shall promptly file with the SEC a shelf Registration Statement on Form S-3
pursuant to Rule 415 under the Securities Act relating to the offer and sale of
Registrable Securities by the initiating Qualified Holders from time to time in
accordance with the methods of distribution elected by such Qualified Holders,
subject to all applicable provisions of this Agreement.
(iv)    If the Demand Registration Request is for a Shelf Registration and the
Company is not eligible to file a Registration Statement on Form S-3, the
Company shall promptly file with the SEC a Shelf Registration Statement on Form
S-1 or any other form that the Company is then permitted to use pursuant to Rule
415 under the Securities Act (or such other Registration Statement as the Board
of Directors may determine to be appropriate) relating to the offer and sale of
Registrable Securities by the initiating Qualified Holders from time to time in
accordance with the methods of distribution elected by such Qualified Holders.
(v)    If on the date of the Shelf Registration Request the Company is a WKSI,
then any Shelf Registration Statement may (if the Board of Directors determines
it to be appropriate to do so) include an unspecified amount of Registrable
Securities to be sold by unspecified Holders, if on the date of the Shelf
Registration Request the Company is not a WKSI, then the Shelf Registration
Request shall specify the aggregate amount of Registrable Securities to be
registered.
(b)    Limitation on Registrations. The Company shall not be obligated to take
any action to effect any Demand Registration if (i) a Demand Registration or
Piggyback Registration was declared effective or an Underwritten Offering was
consummated by either the Company or the Qualified Holders within the preceding
90 days; (ii) the Company has filed another Registration Statement (other than
on Form S-8 or Form S-4 or any successor thereto) that has not yet become
effective; (iii) the value of the Registrable Securities proposed to be sold by
the initiating Qualified Holders is not reasonably expected (in the good faith
judgment of the Board of Directors) to yield net proceeds of at least $25
million, or in the case of an Underwritten Offering, of at least $50 million. No
Demand Registration Request may cover Registrable Securities that are issuable
upon exchange under and pursuant to the terms of the Exchange Agreement if the
Exchange Agreement would not, on the date of the Demand Registration Request,


    7
    



--------------------------------------------------------------------------------



then permit such Exchange, except in a Shelf Registration with the approval of
the Company’s Board of Directors.
(c)    Demand Notice. Promptly upon receipt of a Demand Registration Request
pursuant to Section (a) (but in no event more than ten Business Days
thereafter), the Company shall deliver a written notice of the Demand
Registration Request to all other Qualified Holders offering each such Qualified
Holder the opportunity to include in the Demand Registration that number of
Registrable Securities as the Qualified Holder may request in writing. Subject
to Sections 3.1(g) and 3.1(h), the Company shall include in the Demand
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within five Business Days
after the date that the Demand Notice was delivered.
(d)    Demand Withdrawal. Each Qualified Holder that has requested the inclusion
of Registrable Securities in a Registration (other than a Registration in
connection with a Public Offering) pursuant to Section 3.1(c) may withdraw all
or any portion of its Registrable Securities from that registration at any time
prior to the effectiveness of the applicable Registration Statement by
delivering written notice to the Company. Upon receipt of a notice or notices
withdrawing (i) all of the Registrable Securities included in that Registration
Statement by the initiating Qualified Holder(s) or (ii) a number of such
Registrable Securities so as to cause the expected net proceeds to fall below
the applicable threshold set forth in Section 3.1(b), the Company shall cease
all efforts to secure effectiveness of the applicable Registration Statement.
(e)    Effectiveness.
(i)The Company shall use commercially reasonable efforts to cause any
Registration Statement filed by it pursuant to this Agreement to become
effective as promptly as practicable, subject to all applicable provisions of
this Agreement.
(ii)The Company shall use commercially reasonable efforts to keep any Shelf
Registration Statement filed on Form S-3 continuously effective under the
Securities Act to permit the Prospectus forming a part of it to be usable by
Holders until the earlier of: (A) the date as of which all Registrable
Securities have been sold pursuant to that Shelf Registration Statement or
another Registration Statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(a)(3) of the Securities
Act and Rule 174 thereunder); (B) the date as of which no Holder holds
Registrable Securities; and (C) any date reasonably determined by the Board of
Directors of the Company to be appropriate, excluding any date that is fewer
than 180 days after the effectiveness of the Registration Statement and any date
that is after the third anniversary of the effectiveness of such Shelf
Registration Statement.
(iii)If the Registration Statement filed is a Shelf Registration Statement on
any form other than Form S-3, or if the Registration Statement is filed in


    8
    



--------------------------------------------------------------------------------



connection with an Underwritten Offering, the Company shall use commercially
reasonable efforts to keep the Registration Statement effective for a period of
at least 180 days after the effective date thereof, such other period as the
underwriters for any Underwritten Offering may determine to be appropriate, or
such shorter period during which all Registrable Securities included in the
Registration Statement have actually been sold; provided that such period shall
be extended for a period of time equal to the period the Holders of Registrable
Securities may be required to refrain from selling any securities included in
the Registration Statement at either the request of the Company or an
underwriter of the Company pursuant to the provisions of this Agreement.
(f)    Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Registration Statement at any time would
require the Company to make an Adverse Disclosure, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, the Registration Statement (a
“Suspension”); provided, however, that the Company shall use all commercially
reasonable efforts to avoid exercising a Suspension (i) for a period exceeding
60 days on any one occasion or (ii) for an aggregate of more than 120 days in
any 12-month period. In the case of a Suspension, the Holders agree to suspend
use of the applicable Prospectus in connection with any sale or purchase, or
offer to sell or purchase, Registrable Securities, upon receipt of the notice
referred to above. The Company shall immediately notify the Holders in writing
upon the termination of any Demand Suspension. The Company Shall, if necessary,
amend or supplement the Prospectus so it does not contain any untrue statement
or omission and furnish to the Holders such numbers of copies of the Prospectus
as so amended or supplemented as the Holders may reasonably request. The Company
shall, if necessary, supplement or amend the Registration Statement, if required
by the registration form used by the Company for the Registration Statement or
by the instructions applicable to such registration form or by the Securities
Act or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Holders of a majority of Registrable Securities that are
included in such Registration Statement.
(g)    Priority of Securities Registered Pursuant to Shelf Registrations. If the
Board of Directors of the Company concludes in good faith that the number of
securities requested to be included in a Shelf Registration exceeds the number
that can be sold without being likely to have an adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, then the securities to be included in such Registration
shall be (x) first, allocated to each Qualified Holder that has requested to
participate in such Registration an amount equal to the lesser of (i) the number
of such Registrable Securities requested to be registered or sold by such
Qualified Holder, and (ii) a number of such shares equal to such Qualified
Holder’s Pro Rata Portion, and (y) second, and only if all the securities
referred to in clause (x) have been included, the number of other securities
that, in the opinion of such managing underwriter or underwriters can be sold
without having such adverse effect. If a cutback pursuant to this Section 3.1(g)
or (h) would causes an applicable dollar threshold set forth


    9
    



--------------------------------------------------------------------------------



in Section 3.1(b)(iii) not to be met with respect to the Demand Registration,
Section 3.1(b)(iii) shall not apply to that Demand Registration.
(h)    Priority of Securities in Underwritten Offerings. If the managing
underwriter or underwriters of any proposed Underwritten Offering advise the
Company in writing that, in its or their opinion, the number of securities
requested to be included in the proposed offering exceeds the number that can be
sold in that offering without being likely to have an adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, the number of Registrable Securities to be included shall be
(x) first, allocated to each Qualified Holder that has requested to participate
in such Underwritten Offering an amount equal to the lesser of (i) the number of
such Registrable Securities requested to be registered or sold by such Qualified
Holder, and (ii) a number of such shares equal to such Qualified Holder’s Pro
Rata Portion, and (y) second, and only if all securities referred to in clause
(x) have been included, the number of other securities that, in the opinion of
such managing underwriter or underwriters, can be sold without having such
adverse effect.
(i)    No Person may participate in any Underwritten Offering hereunder unless
that Person agrees to sell the Registrable Securities it desires to have covered
by the applicable Registration Statement on the basis provided in any
underwriting arrangements in customary form and completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements, and
other documents required under the terms of the underwriting arrangements;
provided that no Person shall be required to make representations and warranties
other than those related to title and ownership of their shares and as to the
accuracy and completeness of statements made in a Registration Statement,
prospectus, offering circular, or other document in reliance upon and conformity
with written information furnished to the Company or the managing underwriter by
such Person.
(j)    Resale Rights. In the event that a Holder requests to participate in a
Registration pursuant to this Section 3.1 in connection with a distribution of
Registrable Securities to its members, the Registration shall provide for resale
by such members, if requested by such Holder.


    10
    



--------------------------------------------------------------------------------



3.2    Shelf Takedowns.
(a)    At any time the Company has an effective Shelf Registration Statement
with respect to Registrable Securities, a Qualified Holder, by notice to the
Company specifying the intended method or methods of disposition thereof, may
make a written request (a “Shelf Takedown Request”) that the Company effect an
Underwritten Shelf Takedown of all or a portion of such Qualified Holder’s
Registrable Securities that are registered on such Shelf Registration Statement,
and as soon as practicable thereafter, the Company shall amend or supplement the
Shelf Registration Statement as necessary for such purpose, subject to all
applicable provisions of this Agreement.
(b)    Promptly upon receipt of a Shelf Takedown Request (but in no event more
than two Business Days thereafter (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) for any Underwritten
Shelf Takedown, the Company shall deliver a notice (a “Shelf Takedown Notice”)
to each other Holder with Registrable Securities covered by the applicable
Registration Statement, or to all other Holders if such Registration Statement
is undesignated (each a “Potential Takedown Participant”). The Shelf Takedown
Notice shall offer each such Potential Takedown Participant the opportunity to
include in any Underwritten Shelf Takedown such number of Registrable Securities
as each such Potential Takedown Participant may request in writing. The Company
shall include in the Underwritten Shelf Takedown all such Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within three Business Days (or such shorter period as may be reasonably
requested in connection with an underwritten “block trade”) after the date that
the Shelf Takedown Notice has been delivered. Any Potential Takedown
Participant’s request to participate in an Underwritten Shelf Takedown shall be
binding on the Potential Takedown Participant; provided that each such Potential
Takedown Participant that elects to participate may condition its participation
on the Underwritten Shelf Takedown being completed within 10 Business Days of
its acceptance at a price per share (after giving effect to any underwriters’
discounts or commissions) to such Potential Takedown Participant of not less
than ninety percent (90%) (or such lesser percentage specified by such Potential
Takedown Participant) of the closing price for the shares on their principal
trading market on the Business Day immediately prior to such Potential Takedown
Participant’s election to participate (the “Participation Conditions”).
Notwithstanding the delivery of any Shelf Takedown Notice, but subject to the
Participation Conditions (to the extent applicable), all determinations as to
whether to complete any Underwritten Shelf Takedown and as to the timing,
manner, price and other terms of any Underwritten Shelf Takedown contemplated by
this Section 3.2 shall be determined by the initiating Qualified Holders.
3.3    Piggyback Registration.
(a)    Participation. If the Company at any time proposes to file a Registration
Statement under the Securities Act or to conduct a Public Offering with respect
to any offering of its equity securities for its own account or for the account
of any other Persons


    11
    



--------------------------------------------------------------------------------



(other than (i) a Registration under Sections 3.1 or 3.2, (ii) a Registration on
Form S-4 or Form S-8 or any successor form to such forms or (iii) a Registration
of securities solely relating to an offering and sale to employees or directors
of the Company or its subsidiaries pursuant to any employee stock plan, employee
stock purchase plan, dividend reinvestment program or other employee benefit
plan arrangement), then, as soon as practicable (but in no event less than 10
Business Days prior to the proposed date of filing of such Registration
Statement or, in the case of a Public Offering under a Shelf Registration
Statement, the anticipated pricing or trade date), the Company shall give
written notice (a “Piggyback Notice”) of such proposed filing or Public Offering
to all Qualified Holders, and such Piggyback Notice shall offer the Qualified
Holders the opportunity to register under such Registration Statement, or to
sell in such Public Offering, such number of Registrable Securities as each such
Qualified Holder may request in writing (a “Piggyback Registration”). Subject to
Section (b), the Company shall include in such Registration Statement or in such
Public Offering as applicable, all such Registrable Securities that are
requested to be included therein within five Business Days after the receipt by
such Qualified Holder of any such notice; provided, however, that if at any time
after giving written notice of its intention to register or sell any securities
and prior to the effective date of the Registration Statement filed in
connection with such Registration, or the pricing or trade date of a Public
Offering under a Shelf Registration Statement, the Company determines for any
reason not to register or sell or to delay Registration or the sale of such
securities, the Company shall give written notice of such determination to each
Qualified Holder and, thereupon, (i) in the case of a determination not to
register or sell, shall be relieved of its obligation to register or sell any
Registrable Securities in connection with such Registration or Public Offering
(but not from its obligation to pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of any Holders entitled to
request that such Registration or sale be effected as a Demand Registration
under Section 3.1 or an Underwritten Shelf Takedown, as the case may be, and
(ii) in the case of a determination to delay Registration or sale, in the
absence of a request for a Demand Registration or an Underwritten Shelf
Takedown, as the case may be, shall also be permitted to delay registering or
selling any Registrable Securities. Any Holder shall have the right to withdraw
all or part of its request for inclusion of its Registrable Securities in a
Piggyback Registration by giving written notice to the Company of its request to
withdraw.
(b)    Priority of Piggyback Registration. If the managing underwriter or
underwriters of any proposed offering of Registrable Securities included in a
Piggyback Registration informs the Company and the participating Qualified
Holders in writing that, in its or their opinion, the number of securities that
such Qualified Holders and any other Persons intend to include in such offering
exceeds the number that can be sold in such offering without being likely to
have a significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the securities
to be included in such Registration shall be (i) first, one hundred percent
(100%) of the securities that the Company proposes to sell, and (ii) second, and
only if all the securities referred to in clause (i) have been included, the
number of Registrable


    12
    



--------------------------------------------------------------------------------



Securities that, in the opinion of such managing underwriter or underwriters,
can be sold without having such adverse effect, with such number to be allocated
among the Qualified Holders that have requested to participate in such
Registration based on an amount equal to the lesser of (i) the number of such
Registrable Securities requested to be sold by such Qualified Holder, and (ii) a
number of such shares equal to such Qualified Holder’s Pro Rata Portion and
(iii) third, and only if all of the Registrable Securities referred to in clause
(ii) have been included in such Registration, any other securities eligible for
inclusion in such Registration.
(c)    No Effect on Other Registrations. No Registration of Registrable
Securities effected pursuant to a request under this Section 3.3 shall be deemed
to have been effected pursuant to Section 3.1 or shall relieve the Company of
its obligations under Sections 3.1.
3.4    Lock-Up Agreements. In connection with each Registration or sale of
Registrable Securities pursuant to Section 3.1 or 3.3 conducted as an
Underwritten Offering, each Holder agrees, if requested, to become bound by and
to execute and deliver a lock-up agreement with the underwriter(s) of such
Public Offering restricting such Holder’s right to (a) Transfer, directly or
indirectly, any equity securities of the Company held by such Holder or (b)
enter into any swap or other arrangement that transfers to another any of the
economic consequences of ownership of such securities during the period
commencing on the date of the final Prospectus relating to such Public Offering
and ending on the date specified by the underwriters (such period not to exceed
90 days plus such additional period as may be requested by the Company or an
underwriter due to regulatory restrictions on the publication or other
distribution of research reports and analyst recommendations and opinions, if
applicable). The terms of such lock-up agreements shall be negotiated among the
Holders, the Company and the underwriters and shall include customary carve-outs
from the restrictions on Transfer set forth therein.
3.5    Registration Procedures.
(a)    Requirements. In connection with the Company’s obligations under Sections
3.1 and 3.3, the Company shall use its commercially reasonable efforts to effect
such Registration and to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:
(i)    as promptly as practicable, prepare the required Registration Statement,
including all exhibits and financial statements required under the Securities
Act to be filed therewith and Prospectus, and, before filing a Registration
Statement or Prospectus or any amendments or supplements thereto, (x) furnish to
the underwriters, if any, and to the Holders of the Registrable Securities
covered by such Registration Statement, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters and
such Holders and their respective counsel, (y) make such changes in such
documents concerning the Holders prior to the filing thereof as such Holders, or
their counsel, may reasonably request and (z) except in the case


    13
    



--------------------------------------------------------------------------------



of a Registration under Section 3.3, not file any Registration Statement or
Prospectus or amendments or supplements thereto to which the participating
Holders, in such capacity, or the underwriters, if any, shall reasonably object;
(ii)    prepare and file with the SEC such amendments and post-effective
amendments to such Registration Statement and supplements to the Prospectus as
may be (x) reasonably requested by any participating Holder with Registrable
Securities covered by such Registration Statement, (y) reasonably requested by
any participating Holder (to the extent such request relates to information
relating to such Holder), or (z) necessary to keep such Registration Statement
effective for the period of time required by this Agreement, and comply with
provisions of the applicable securities laws with respect to the sale or other
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended method or methods of disposition by the
sellers thereof set forth in such Registration Statement;
(iii)    notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such notice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement
thereto has been filed, (b) of any written comments by the SEC, or any request
by the SEC or other federal or state governmental authority for amendments or
supplements to such Registration Statement or such Prospectus, or for additional
information (whether before or after the effective date of the Registration
Statement) or any other correspondence with the SEC relating to, or which may
affect, the Registration, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;
(iv)    promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus or any
preliminary Prospectus, in light of the circumstances under which they were
made) not


    14
    



--------------------------------------------------------------------------------



misleading, when any Issuer Free Writing Prospectus includes information that
may conflict with the information contained in the Registration Statement, or,
if for any other reason it shall be necessary during such time period to amend
or supplement such Registration Statement or Prospectus in order to comply with
the Securities Act and, as promptly as reasonably practicable thereafter,
prepare and file with the SEC, and furnish without charge to the selling Holders
and the managing underwriter or underwriters, if any, an amendment or supplement
to such Registration Statement or Prospectus, which shall correct such
misstatement or omission or effect such compliance;
(v)    to the extent the Company is eligible under the relevant provisions of
Rule 430B under the Securities Act, if the Company files any Shelf Registration
Statement, the Company shall include in such Shelf Registration Statement such
disclosures as may be required by Rule 430B under the Securities Act (referring
to the unnamed selling security holders in a generic manner by identifying the
initial offering of the securities to the Holders) in order to ensure that the
Holders may be added to such Shelf Registration Statement at a later time
through the filing of a Prospectus supplement rather than a post-effective
amendment;
(vi)    prevent, or obtain the withdrawal of, any stop order or other order or
notice preventing or suspending the use of any preliminary or final Prospectus;
(vii)    promptly incorporate in a Prospectus supplement, Issuer Free Writing
Prospectus or post-effective amendment such information as the managing
underwriter or underwriters and the participating Holders agree should be
included therein relating to the plan of distribution with respect to such
Registrable Securities; and make all required filings of such Prospectus
supplement, Issuer Free Writing Prospectus or post-effective amendment as soon
as reasonably practicable after being notified of the matters to be incorporated
in such Prospectus supplement, Issuer Free Writing Prospectus or post-effective
amendment;
(viii)    furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any amendment or
post-effective amendment or supplement thereto, including financial statements
and schedules, all documents incorporated therein by reference and all exhibits
(including those incorporated by reference);
(ix)    deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter (it
being understood that the Company shall consent to the use of such Prospectus or
any


    15
    



--------------------------------------------------------------------------------



amendment or supplement thereto by each of the selling Holders and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or any amendment or supplement
thereto);
(x)    on or prior to the date on which the applicable Registration Statement
becomes effective, use its commercially reasonable efforts to register or
qualify, and cooperate with the selling Holders, the managing underwriter or
underwriters, if any, and their respective counsel, in connection with the
Registration or qualification of such Registrable Securities for offer and sale
under the securities or “Blue Sky” laws of each state and other jurisdiction as
any such selling Holder or managing underwriter or underwriters, if any, or
their respective counsel reasonably request in writing and do any and all other
acts or things reasonably necessary or advisable to keep such Registration or
qualification in effect for such period as required by Section 3.1, as
applicable, provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or to take
any action which would subject it to taxation or general service of process in
any such jurisdiction where it is not then so subject;
(xi)    cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request prior to any sale of Registrable Securities to the underwriters;
(xii)    cause the Registrable Securities covered by the applicable Registration
Statement to be registered with or approved by such other governmental agencies
or authorities as may be necessary to enable the seller or sellers thereof or
the underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;
(xiii)    make such representations and warranties to the Holders being
registered, and the underwriters or agents, if any, in form, substance and scope
as are customarily made by issuers in public offerings similar to the offering
then being undertaken;
(xiv)    enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the participating
Holders or the managing underwriter or underwriters, if any, reasonably request
in order to expedite or facilitate the Registration and disposition of such
Registrable Securities;
(xv)    obtain for delivery to the Holders being registered and to the
underwriter or underwriters, if any, an opinion or opinions from counsel for the
Company dated the most recent effective date of the Registration Statement or,
in


    16
    



--------------------------------------------------------------------------------



the event of an Underwritten Offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to such Holders or underwriters, as the case
may be, and their respective counsel;
(xvi)    in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Registration or sale, a comfort letter from the Company’s
independent certified public accountants or independent auditors (and, if
necessary, any other independent certified public accountants or independent
auditors of any subsidiary of the Company or any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;
(xvii)    cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;
(xviii)    comply with all applicable securities laws and, if a Registration
Statement was filed, make available to its security holders, as soon as
reasonably practicable, an earnings statement satisfying the provisions of
Section 11(a) of the Securities Act and the rules and regulations promulgated
thereunder;
(xix)    provide and cause to be maintained a transfer agent and registrar for
all Registrable Securities covered by the applicable Registration Statement;
(xx)    to cause all Registrable Securities covered by the applicable
Registration Statement to be listed on each securities exchange on which any of
the Company’s equity securities are then listed or quoted and on each
inter-dealer quotation system on which any of the Company’s equity securities
are then quoted.
(xxi)    make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a representative appointed by the
participating Holders, by any underwriter participating in any disposition to be
effected pursuant to such Registration Statement and by any attorney, accountant
or other agent retained by such Holders or any such underwriter, all pertinent
financial and other records and pertinent corporate documents and properties of
the Company, and cause all of the Company’s officers, directors and employees
and the independent public accountants who have certified its financial
statements to make themselves available to discuss the business of the Company
and to


    17
    



--------------------------------------------------------------------------------



supply all information reasonably requested by any such Person in connection
with such Registration Statement;
(xxii)    in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;
(xxiii)    take no direct or indirect action prohibited by Regulation M under
the Exchange Act;
(xxiv)    take all reasonable action to ensure that any Issuer Free Writing
Prospectus utilized in connection with any Registration complies in all material
respects with the Securities Act, is filed in accordance with the Securities Act
to the extent required thereby, is retained in accordance with the Securities
Act to the extent required thereby and, when taken together with the related
Prospectus, will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and
(xxv)    take all such other commercially reasonable actions as are necessary or
advisable in order to expedite or facilitate the disposition of such Registrable
Securities in accordance with the terms of this Agreement.
(b)    Company Information Requests. The Company may require each seller of
Registrable Securities as to which any Registration or sale is being effected to
furnish to the Company such information regarding the distribution of such
securities and such other information relating to such Holder and its ownership
of Registrable Securities as the Company may from time to time reasonably
request in writing and the Company may exclude from such Registration or sale
the Registrable Securities of any such Holder who unreasonably fails to furnish
such information within a reasonable time after receiving such request. Each
Holder agrees to furnish such information to the Company and to cooperate with
the Company as reasonably necessary to enable the Company to comply with the
provisions of this Agreement.
(c)    Discontinuing Registration. Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3.5(a)(iv), such Holder will discontinue disposition of Registrable
Securities pursuant to such Registration Statement until such Holder’s receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
3.5(a)(iv), or until such Holder is advised in writing by the Company that the
use of the Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated by reference in the Prospectus, or
any amendments or supplements thereto, and if so directed by the Company, such
Holder shall deliver to the Company (at the Company’s expense)


    18
    



--------------------------------------------------------------------------------



all copies, other than permanent file copies then in such Holder’s possession,
of the Prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company shall give any such notice, the
period during which the applicable Registration Statement is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
contemplated by Section 3.5(a)(iv) or is advised in writing by the Company that
the use of the Prospectus may be resumed.
3.6    Underwritten Offerings.
(a)    Shelf and Demand Registrations. If requested by the underwriters for any
Underwritten Offering, pursuant to a Registration or sale under Section 3.1, the
Company shall enter into an underwriting agreement with such underwriters, such
agreement to be reasonably satisfactory in substance and form to each of the
Company, the participating Holders and the underwriters, and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including indemnities no less
favorable to the recipient thereof than those provided in Section 3.9. The
Holders of the Registrable Securities proposed to be distributed by such
underwriters shall cooperate with the Company in the negotiation of the
underwriting agreement and shall give consideration to the reasonable
suggestions of the Company regarding the form thereof, and such Holders shall
complete and execute all questionnaires, powers of attorney and other documents
reasonably requested by the underwriters and required under the terms of such
underwriting arrangements. Any such Holder shall not be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder, such Holder’s title to the Registrable Securities, such Holder’s
intended method of distribution and any other representations to be made by the
Holder as are generally prevailing in agreements of that type, and the aggregate
amount of the liability of such Holder under such agreement shall not exceed
such Holder’s proceeds from the sale of its Registrable Securities in the
offering, net of underwriting discounts and commissions but before expenses.
(b)    Piggyback Registrations. If the Company proposes to register or sell any
of its securities under the Securities Act as contemplated by Section 3.3 and
such securities are to be distributed through one or more underwriters, the
Company shall, if requested by any Qualified Holder pursuant to Section 3.3 and,
subject to the provisions of Section 3.3(b), use its commercially reasonable
efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration or sale all the
Registrable Securities to be offered and sold by such Qualified Holder among the
securities of the Company to be distributed by such underwriters in such
Registration or sale. The Holders of Registrable Securities to be distributed by
such underwriters shall be parties to the underwriting agreement between the
Company and such underwriters and shall complete and execute all questionnaires,
powers of attorney


    19
    



--------------------------------------------------------------------------------



and other documents reasonably requested by the underwriters and required under
the terms of such underwriting arrangements. Any such Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Holder, such Holder’s title to the Registrable Securities, such
Holder’s intended method of distribution and any other representations to be
made by the Holder as are generally prevailing in agreements of that type, and
the aggregate amount of the liability of such Holder shall not exceed such
Holder’s proceeds from the sale of its Registrable Securities in the offering,
net of underwriting discounts and commissions but before expenses.
(c)    Selection of Underwriters; Selection of Counsel. In the case of an
Underwritten Offering under Section 3.1, the managing underwriter or
underwriters to administer the offering shall be determined by the Qualified
Holders; provided that such underwriter or underwriters shall be reasonably
acceptable to the Company. In the case of an Underwritten Offering under Section
3.2, the managing underwriter or underwriters to administer the offering shall
be determined by the Company; provided that such underwriter or underwriters
shall be reasonably acceptable to the Qualified Holders holding a majority of
the Registrable Securities being sold. In the case of an Underwritten Offering
under Section 3.1 or 3.2, legal counsel for the Holders shall be selected by the
Qualified Holders holding a majority of the Registrable Securities proposed to
be included in the Public offering.
3.7    No Inconsistent Agreements; Additional Rights. Neither the Company nor
any of its subsidiaries shall hereafter enter into, and neither the Company nor
any of its subsidiaries is currently a party to, any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders by
this Agreement. Neither the Company nor any of its subsidiaries shall enter into
any agreement granting registration or similar rights to any Person, and the
Company hereby represents and warrants that, as of the date hereof, no
registration or similar rights have been granted to any other Person other than
pursuant to this Agreement.
3.8    Registration Expenses. All expenses incident to the Company’s performance
of or compliance with this Agreement shall be paid by the Company, including (i)
all registration and filing fees, and any other fees and expenses associated
with filings required to be made with the SEC or FINRA, (ii) all fees and
expenses in connection with compliance with any securities or “Blue Sky” laws
(including reasonable fees and disbursements of counsel for the underwriters in
connection with blue sky qualifications of the Registrable Securities), (iii)
all printing, duplicating, word processing, messenger, telephone, facsimile and
delivery expenses (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants or
independent auditors of the Company and any subsidiaries of the Company
(including the expenses of any special audit and comfort letters required by or
incident to such performance), (v) Securities Act liability insurance or similar
insurance if the Company so desires or the underwriters so require in accordance
with then-customary underwriting practice, (vi) all fees and expenses incurred
in connection with the listing of the Registrable Securities on any securities
exchange or quotation


    20
    



--------------------------------------------------------------------------------



of the Registrable Securities on any inter-dealer quotation system, (vii) all
reasonable fees (up to $100,000) and disbursements of legal counsel for the
Qualified Holders, (vii) all fees and expenses of any special experts or other
Persons retained by the Company in connection with any Registration or sale,
(ix) all of the Company’s internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties) and (x) all
expenses related to the “road show” for any Underwritten Offering (including the
reasonable out-of-pocket expenses of the Holders and underwriters, if so
requested). All such expenses are referred to herein as “Registration Expenses.”
The Company shall not be required to pay any fees and disbursements to
underwriters not customarily paid by the issuers of securities in an offering
similar to the applicable offering, including underwriting discounts and
commissions and transfer taxes, if any, attributable to the sale of Registrable
Securities.
3.9    Indemnification.
(a)    Indemnification by the Company. The Company shall indemnify and hold
harmless, to the full extent permitted by law, each Holder, each shareholder,
member, limited or general partner of such Holder, each shareholder, member,
limited or general partner of each such shareholder, member, limited or general
partner, each of their respective Affiliates, officers, directors, shareholders,
employees, advisors, and agents and each Person who controls (within the meaning
of the Securities Act or the Exchange Act) such Persons and each of their
respective Representatives from and against any and all losses, penalties,
judgments, suits, costs, claims, damages, liabilities and expenses, joint or
several (including reasonable costs of investigation and legal expenses) (each,
a “Loss” and collectively “Losses”) arising out of or based upon (i) any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement under which such Registrable Securities are registered or sold under
the Securities Act (including any final, preliminary or summary Prospectus
contained therein or any amendment thereof or supplement thereto or any
documents incorporated by reference therein) or any other disclosure document
produced by or on behalf of the Company or any of its subsidiaries including any
report and other document filed under the Exchange Act, (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any violation or alleged violation by the Company
or any of its subsidiaries of any federal, state, foreign or common law rule or
regulation applicable to the Company or any of its subsidiaries and relating to
action or inaction in connection with any such registration, disclosure document
or other document or report; provided, that no selling Holder shall be entitled
to indemnification pursuant to this Section 3.9(a) in respect of any untrue
statement or omission contained in any information relating to such selling
Holder furnished in writing by such selling Holder to the Company specifically
for inclusion in a Registration Statement and used by the Company in conformity
therewith (such information, “Selling Stockholder Information”). This indemnity
shall be in addition to any liability the Company may otherwise have. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any indemnified party and shall survive
the Transfer of such securities by such


    21
    



--------------------------------------------------------------------------------



Holder and regardless of any indemnity agreed to in the underwriting agreement
that is less favorable to the Holders. The Company shall also indemnify
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, their officers and directors
and each Person who controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above (with appropriate
modification) with respect to the indemnification of the indemnified parties.
(b)    Indemnification by the Selling Holders. Each selling Holder agrees
(severally and not jointly) to indemnify and hold harmless, to the fullest
extent permitted by law, the Company, its directors and officers and each Person
who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any Losses resulting from (i) any untrue
statement of a material fact in any Registration Statement under which such
Registrable Securities were registered or sold under the Securities Act
(including any final, preliminary or summary Prospectus contained therein or any
amendment thereof or supplement thereto or any documents incorporated by
reference therein) or (ii) any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus or preliminary Prospectus, in light of the
circumstances under which they were made) not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission is
contained in such selling Holder’s Selling Stockholder Information. In no event
shall the liability of any selling Holder hereunder be greater in amount than
the dollar amount of the proceeds from the sale of its Registrable Securities in
the offering giving rise to such indemnification obligation, net of underwriting
discounts and commissions but before expenses, less any amounts paid by such
Holder pursuant to Section 3.9(d) and any amounts paid by such Holder as a
result of liabilities incurred under the underwriting agreement, if any, related
to such sale.
(c)    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person unless (i) the indemnifying party has agreed in writing
to pay such fees or expenses, (ii) the indemnifying party shall have failed to
assume the defense of such claim within a reasonable time after receipt of
notice of such claim from the Person entitled to indemnification hereunder and
employ counsel reasonably satisfactory to such Person, (iii) the indemnified
party has reasonably concluded (based upon advice of its counsel) that there may
be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(iv) in the


    22
    



--------------------------------------------------------------------------------



reasonable judgment of any such Person (based upon advice of its counsel) a
conflict of interest may exist between such Person and the indemnifying party
with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such Person). If the
indemnifying party assumes the defense, the indemnifying party shall not have
the right to settle such action without the consent of the indemnified party. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of an unconditional release
from all liability in respect to such claim or litigation without the prior
written consent of such indemnified party. If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its prior written consent, but such consent may
not be unreasonably withheld. It is understood that the indemnifying party or
parties shall not, except as specifically set forth in this Section 3.9(c), in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements or other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time
unless (x) the employment of more than one counsel has been authorized in
writing by the indemnifying party or parties, (y) an indemnified party has
reasonably concluded (based on the advice of counsel) that there may be legal
defenses available to it that are different from or in addition to those
available to the other indemnified parties or (z) a conflict or potential
conflict exists or may exist (based upon advice of counsel to an indemnified
party) between such indemnified party and the other indemnified parties, in each
of which cases the indemnifying party shall be obligated to pay the reasonable
fees and expenses of such additional counsel or counsels.
(d)    Contribution. If for any reason the indemnification provided for in
Sections 3.9(a) and (b) is unavailable to an indemnified party or insufficient
in respect of any Losses referred to therein (other than as a result of
exceptions or limitations on indemnification contained in Sections 3.9(a) and
(b)), then the indemnifying party shall contribute to the amount paid or payable
by the indemnified party as a result of such Loss in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party or parties on the other hand in connection with
the acts, statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations. In connection with any Registration
Statement filed with the SEC by the Company, the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
shall be determined by reference to, among other things, whether any untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by the indemnifying
party or by the indemnified party and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.9(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to


    23
    



--------------------------------------------------------------------------------



in this Section 3.9(d). No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 3.9(a) and (b) shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 3.9(d), in connection with any Registration Statement filed by the
Company, a selling Holder shall not be required to contribute any amount in
excess of the dollar amount of the proceeds from the sale of its Registrable
Securities in the offering giving rise to such contribution obligation, net of
underwriting discounts and commissions but before expenses, less any amounts
paid by such Holder pursuant to Section 3.9(b) and any amounts paid by such
Holder as a result of liabilities incurred under the underwriting agreement, if
any, related to such sale. If indemnification is available under this Section
3.9, the indemnifying parties shall indemnify each indemnified party to the full
extent provided in Sections 3.9(a) and (b) hereof without regard to the
provisions of this Section 3.9(d). The remedies provided for in this Section 3.9
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any indemnified party at law or in equity.
3.10    Rules 144 and 144A and Regulation S. The Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Holder, make
publicly available such necessary information for so long as necessary to permit
sales that would otherwise be permitted by this Agreement pursuant to Rule 144,
Rule 144A or Regulation S under the Securities Act, as such rules may be amended
from time to time or any similar rule or regulation hereafter adopted by the
SEC), and it will take such further action as any Holder may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without Registration under the Securities Act in
transactions that would otherwise be permitted by this Agreement and within the
limitation of the exemptions provided by (i) Rule 144, Rule 144A or Regulation S
under the Securities Act, as such rules may be amended from time to time, or
(ii) any similar rule or regulation hereafter adopted by the SEC. Upon the
request of any Holder, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements and, if not, the
specifics thereof.
3.11    Existing Registration Statements. Notwithstanding anything herein to the
contrary and subject to applicable law and regulation, the Company may satisfy
any obligation hereunder to file a Registration Statement or to have a
Registration Statement become effective by a specified date by designating, by
notice to the Qualified Holders, a Registration Statement that previously has
been filed with the SEC or become effective, as the case may be, as the relevant
Registration Statement for purposes of satisfying such obligation, and all
references to any such obligation shall be construed accordingly; provided that
such previously filed Registration Statement may be, and is, amended or, subject
to applicable securities laws, supplemented to add the number of Registrable
Securities, and, to the extent necessary, to identify as selling


    24
    



--------------------------------------------------------------------------------



stockholders those Qualified Holders demanding the filing of a Registration
Statement pursuant to the terms of this Agreement. To the extent this Agreement
refers to the filing or effectiveness of other Registration Statements, by or at
a specified time and the Company has, in lieu of then filing such Registration
Statements or having such Registration Statements become effective, designated a
previously filed or effective Registration Statement as the relevant
Registration Statement for such purposes, in accordance with the preceding
sentence, such references shall be construed to refer to such designated
Registration Statement, as amended or supplemented in the manner contemplated by
the immediately preceding sentence.
ARTICLE 4

MISCELLANEOUS
4.1    Authority: Effect. Each party hereto represents and warrants to and
agrees with each other party that the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound. This
Agreement does not, and shall not be construed to, give rise to the creation of
a partnership among any of the parties hereto, or to constitute any of such
parties members of a joint venture or other association. The Company and its
subsidiaries shall be jointly and severally liable for all obligations of each
such party pursuant to this Agreement.
4.2    Notices. Any notices, requests, demands and other communications required
or permitted in this Agreement shall be effective if in writing and (i)
delivered personally, (ii) sent by facsimile or e-mail, or (iii) sent by
overnight courier, in each case, addressed as follows:
If to the Company to:
Hamilton Lane Incorporated
One Presidential Boulevard, 4th Floor
Bala Cynwyd, Pennsylvania 19004
Telephone: (610) 617-6076
Facsimile: (610) 617-9854
Attention: General Counsel
with a copy (which shall not constitute notice to the Company) to:
Drinker Biddle & Reath LLP
One Logan Square, Suite 2000
Philadelphia, Pennsylvania 19103-6996
Telephone: (215) 988-2515
Facsimile: (215) 988-2757
Attention: H. John Michel, Jr.
If to a Holder, to the address on file in the Company’s records.


    25
    



--------------------------------------------------------------------------------



Notice to the holder of record of any Registrable Securities shall be deemed to
be notice to the holder of such securities for all purposes hereof.
Unless otherwise specified herein, such notices or other communications shall be
deemed effective (i) on the date received, if personally delivered, (ii) on the
date received if delivered by facsimile or e-mail on a Business Day, or if not
delivered on a Business Day, on the first Business Day thereafter and (iii) two
Business Days after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.
4.3    Termination and Effect of Termination. This Agreement shall terminate
upon the date on which no Holder holds any Registrable Securities, except for
the provisions of Sections 3.9 and 3.10, which shall survive any such
termination. No termination under this Agreement shall relieve any Person of
liability for breach or Registration Expenses incurred prior to termination. In
the event this Agreement is terminated, each Person entitled to indemnification
rights pursuant to Section 3.9 hereof shall retain such indemnification rights
with respect to any matter that (i) may be an indemnified liability thereunder
and (ii) occurred prior to such termination.
4.4    Permitted Transferees. The rights of a Holder hereunder may be assigned
(but only with all related obligations as set forth below) in connection with a
Transfer of Registrable Securities to a Permitted Transferee of that Holder.
Without prejudice to any other or similar conditions imposed hereunder with
respect to any such Transfer, no assignment permitted under the terms of this
Section 4.4 will be effective unless the Permitted Transferee to which the
assignment is being made, if not a Holder, has delivered to the Company a
written acknowledgment and agreement in form and substance reasonably
satisfactory to the Company that the Permitted Transferee will be bound by, and
will be a party to, this Agreement. A Permitted Transferee to whom rights are
transferred pursuant to this Section 4.4 may not again transfer those rights to
any other Permitted Transferee, other than as provided in this Section 4.4.
4.5    Remedies. The parties to this Agreement shall have all remedies available
at law, in equity or otherwise in the event of any breach or violation of this
Agreement or any default hereunder. The parties acknowledge and agree that in
the event of any breach of this Agreement, in addition to any other remedies
that may be available, each of the parties hereto shall be entitled to specific
performance of the obligations of the other parties hereto and, in addition, to
such other equitable remedies (including preliminary or temporary relief) as may
be appropriate in the circumstances. No delay of or omission in the exercise of
any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.
4.6    Amendments. This Agreement may not be orally amended, modified, extended
or terminated, nor shall any oral waiver of any of its terms be effective. This
Agreement may be amended, modified, extended or terminated, and the provisions
hereof may be waived, only by


    26
    



--------------------------------------------------------------------------------



an agreement in writing signed by the Company and the Holders of a majority of
the Registrable Securities under this Agreement; provided, however, that any
amendment, modification, extension or termination that disproportionately and
adversely affects any Holder shall require the prior written consent of such
Holder. Each such amendment, modification, extension or termination shall be
binding upon each party hereto. In addition, each party hereto may waive any
right hereunder by an instrument in writing signed by such party.
4.7    Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
4.8    Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (i) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware and the County of New
Castle for the purpose of any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof, (ii)
hereby waives to the extent not prohibited by applicable law, and agrees not to
assert, and agrees not to allow any of its subsidiaries to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof or thereof may not be enforced in or by
such court and (iii) hereby agrees not to commence or maintain any action,
claim, cause of action or suit (in contract, tort or otherwise), inquiry,
proceeding or investigation arising out of or based upon this Agreement or
relating to the subject matter hereof or thereof other than before one of the
above-named courts nor to make any motion or take any other action seeking or
intending to cause the transfer or removal of any such action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation to any court other than one of the above-named courts whether on
the grounds of inconvenient forum or otherwise. Notwithstanding the foregoing,
to the extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
Agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 4.2 hereof is reasonably calculated to give actual notice.
4.9    WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT
WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN


    27
    



--------------------------------------------------------------------------------



CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 4.9 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4.9 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
4.10    Merger; Binding Effect, Etc. This Agreement (along with the Exchange
Agreement) constitutes the entire agreement of the parties with respect to its
subject matter, supersedes all prior or contemporaneous oral or written
agreements or discussions with respect to such subject matter, and shall be
binding upon and inure to the benefit of the parties hereto and thereto and
their respective heirs, representatives, successors and permitted assigns.
Except as otherwise expressly provided herein, no Holder or other party hereto
may assign any of its respective rights or delegate any of its respective
obligations under this Agreement without the prior written consent of the other
parties hereto, and any attempted assignment or delegation in violation of the
foregoing shall be null and void.
4.11    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument.
4.12    Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.
4.13    No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement, the Company and each Holder covenant, agree and acknowledge
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
or of any Affiliate or assignee thereof, as such, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any current or future officer, agent or employee
of any Holder or any current or future member of any Holder or any current or
future director, officer, employee, partner or member of any Holder or of any
Affiliate or assignee thereof, as such, for any obligation of any Holder under
this


    28
    



--------------------------------------------------------------------------------



Agreement or any documents or instruments delivered in connection with this
Agreement for any claim based on, in respect of or by reason of such obligations
or their creation.
[Signature pages follow]


    29
    



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement as
of the date first above written.


Hamilton Lane Incorporated
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
Hamilton Lane Advisors, L.L.C.
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary





--------------------------------------------------------------------------------




HLA Investments, LLC
By:
HRHLA, LLC, its managing member
 
 
By:
/s/ Hartley Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
HRHLA, LLC
 
 
By:
/s/ Hartley Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 

MARIO GIANNINI 2008 ANNUITY TRUST
 
 
By:
/s/ Joseph G. Maniaci
 
Name: Joseph G. Maniaci, Esquire
 
Title: Trustee
 
 
/s/ Mario L. Giannini
Mario Giannini
 
 
Hamilton Lane Advisors, Inc.
 
 
By:
/s/ Mario L. Giannini
 
Name: Mario L. Giannini
 
Title: President

OAKVILLE NUMBER TWO TRUST
By: Rysaffe Trustee Company (C.I.) Limited, as trustee
 
 
By:
/s/ Helen Green
 
Name: Helen Green
 
Title: Director
 
 
By:
/s/ Philip Radford
 
Name: Philip Radford
 
Title: Director





--------------------------------------------------------------------------------




THE 2008 SEXTON DES. TRUST FBO LAURA SEXTON
 
 
By:
/s/ O. Griffith Sexton
 
Name: O. Griffith Sexton
 
Title: Trustee
 
 
By:
/s/ Barbara Sexton
 
Name: Barbara Sexton
 
Title: Trustee
 
 
THE 2008 SEXTON DES. TRUST FBO MATTHEW SEXTON
 
 
By:
/s/ O. Griffith Sexton
 
Name: O. Griffith Sexton
 
Title: Trustee
 
 
By:
/s/ Barbara Sexton
 
Name: Barbara Sexton
 
Title: Trustee

THE INITIAL TRUST UNDER THE FREDERICK B. WHITTEMORE 2008 CHILDREN'S TRUST
AGREEMENT DATED NOVEMBER 25, 2008
 
 
By:
/s/ Edward B. Whittemore
 
Name: Edward B. Whittemore
 
Title: Trustee

/s/ Michael Schmertzler
Michael Schmertzler





--------------------------------------------------------------------------------




 
 
 
/s/ Erik R. Hirsch
 
/s/ Andrea Anigati
Erik R. Hirsch
 
Andrea Anigati
 
 
 
/s/ Kevin J. Lucey
 
/s/ Jeffrey Meeker
Kevin J. Lucey
 
Jeffrey Meeker
 
 
 
/s/ Juan Delgado-Moreira
 
/s/ Michael Kelly
Juan Delgado-Moreira
 
Michael Kelly
 
 
 
/s/ Randy Stilman
 
/s/ Steve Brennan
Randy Stilman
 
Steve Brennan
 
 
 
/s/ Paul Yett
 
/s/ Thomas Kerr
Paul Yett
 
Thomas Kerr
 
 
 
/s/ Tara Blackburn
 
/s/ David Helgerson
Tara Blackburn
 
David Helgerson
 
 
 
/s/ Michael Donohue
 
 
Michael Donohue
 
 





--------------------------------------------------------------------------------




Millennium Trust Co., LLC FBO Kevin J. Lucey IRA XXXXXXXX
 
 
By:
/s/ Kevin Lucey
 
Name: Kevin Lucey
 
 
 
 
FBO Andrea Anigati IRA Equity Trust Company D.B.A. Sterling Tru
 
 
By:
/s/ Andrea Anigati
 
Name: Andrea Anigati
 
 
 
 
Equity Trust Company, Custodian FBO Jeffrey Meeker IRA #XXXXX
 
 
By:
/s/ Jeffrey Meeker
 
Name: Jeffrey Meeker
 
 











